Citation Nr: 1757407	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-44 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a service connection claim for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to September 1982.  Records show he had overseas service in Germany from June 1981 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2009 rating decision denied entitlement to service connection for depression.

2.  Evidence added to the record since the June 2009  rating decision raises a reasonable possibility of substantiating the service connection claim.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for depression, is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence was obtained, and the claim for entitlement to service connection for an acquired psychiatric disorder, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A June 2009 rating decision denied reopening a claim for entitlement to service connection for depression.  The Veteran was advised of the decision, but did not appeal.  The decision, therefore, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

The Board finds that the evidence received since the June 2009 rating decision raises a reasonable possibility of substantiating the claim.  VA and private treatment and examination report obtained since then include various psychiatric diagnoses.  A private medical opinion received by VA in July 2016 noted the Veteran's report PTSD and depression-like symptoms that began during active service and found that psychological testing suggested his current PTSD symptoms were likely the result of his predisposition combined with perceived life-threatening events he experienced during service.  The Board finds this newly-obtained evidence is pertinent to the Veteran's previously denied claim and that it must be reopened.


ORDER

The application to reopen a previously denied claim for service connection for an acquired psychiatric disorder is granted.



REMAND

The Veteran asserts, in essence, that he has a present acquired psychiatric disorder as a result of active service, including as a result of events during active service in Germany involving acts of discrimination and racism.  In November 2014 he reported information concerning six stressors incidents associated with his active service that he believed had caused his present psychiatric problems.

Service treatment records show that a November 1981 report noted he admitted to episodes of depression, but that a mental status examination was normal.  In his August 1982 report of medical history he indicated that he did not know if he had experienced nervous trouble of any sort.  Service personnel records include counseling reports and an August 1982 notification of pending discharge noting a failure to adapt to military life.  It was also noted that he had demonstrated difficulty waking up and frequent headaches usually related to alcohol over-indulgences.  

The post-service medical evidence of record includes a February 1989 private treatment report noting the Veteran denied alcohol or drug abuse and that a mental status examination revealed normal memory, judgment, and speech.  An August 2005 VA examination provided diagnoses of polysubstance abuse/dependence, in self-reported partial remission; rule out delusional disorder, persecutory type; and personality disorder, not otherwise specified with antisocial and paranoid features.  It was noted that there was very little evidence to support a diagnosis of PTSD or depression.  

A March 2009 private examination report from B.G-A., Ph.D., noted the Veteran reported a "long-term history of childhood abuse as well as dysfunctional and volatile relationships as an adult."  Diagnoses included: generalized anxiety disorder; rule out bipolar II disorder; rule out attention-deficit/hyperactivity disorder, combined type; rule out PTSD; alcohol abuse, by history; polysubstance dependence, in remission by history; and rule out borderline personality disorder.  A hand-written diagnosis of depression was also added to the document.  

A June 2014 VA PTSD Disability Benefits Questionnaire signed by O.A., M.D., provided diagnoses of PTSD, attention deficit hyperactivity disorder (ADHD), obsessive compulsive disorder (OCD), and episodic alcohol abuse.  No opinions were provided with respect to etiology.  The PTSD, ADHD, and OCD diagnoses were confirmed in a November 2015 statement.

In a February 2015 VA examination, a licensed psychologist summarized the evidence of record and found the Veteran's reported stressors were insufficient to warrant a diagnosis of PTSD.  The examiner further found that his delusional disorder and polysubstance use disorder were neither caused nor aggravated by his military service.  It was determined that the onset of these disorders occurred well before his time in service.  No specific references or comments as to the pertinent service treatment and personnel reports of record were provided.  

A December 2015 private examination by J.R.T., Ph.D., summarized the Veteran's pre-military, military, and post-military history and provided diagnoses of delusional disorder, persecutory type; ADHD by history; OCD by history; and polysubstance dependence and abuse by history.  The examiner found that the Veteran "clearly" did not meet the criteria for a diagnosis of PTSD, but that he may have some PTSD symptoms from his older sister's murder prior to his military service.  The examiner also found that it was less likely that his delusional disorder, ADHD, OCD, and polysubstance dependence/abuse were secondary to his military service.  

A July 2016 private medical opinion from Dr. B.G-A. provided a diagnosis of PTSD related to active service and referenced medical literature suggesting that African-Americans presented higher rates of PTSD due to multiple stressors including bicultural identity, institutional racism, and residual stress from trauma and that exclusion and discrimination may result in a traumatic impact that is the equivalent to that of a personal assault.  The examiner found that the Veteran was at a higher risk to develop PTSD symptoms in response to stressful life events posed by his military involvement and that the social isolation and racism he experienced in service were likely factors in his developing PTSD.  The examiner further found that psychological testing suggested that his current PTSD symptoms were likely the result of his predisposition combined with the perceived life-threatening events he experienced during service.  No comments or efforts to reconcile the provided opinion with the other opinions of record, including Dr. B.G-A.'s prior March 2009 examination findings, were provided.  

The Veteran subsequently provided additional articles and literature describing racism and traumatic events that occurred about the time of his military service.  In a September 2017 lay statement K.L. reported that he had served in Germany from 1979 to January 1981 and that he was aware of alerts involving military facilities throughout Western Germany.  

In light of the complex medical issues involved and the conflicting medical evidence, the Board finds an additional examination and medical opinion as to this matter is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds an additional VA medical examination and opinion is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA PTSD examination, conducted by a psychiatrist if practicable, for an opinion that addresses the following: 

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the appeal period.  A specific finding should be made as to whether the Veteran has a diagnosis of PTSD under the DSM-IV or V.  If the evidence does not support a PTSD diagnosis, a detailed explanation should be provided, which included reconciling that finding with those records and reports that list PTSD as a diagnosis.  

b. For each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that had its onset in service.

c. For each diagnosed psychiatric disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that had it 
is etiologically related to his active service, to include as a result of credible evidence of a personal assault. 

All necessary tests and studies should be conducted.  The examiner should summarize all pertinent service and post-service evidence of record, including the July 2016 opinion of Dr. B.G-A., and reconcile any opinion provided with the other evidence of record.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.A. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


